Citation Nr: 1139980	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  06-31 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to January 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

In an October 2010 decision, the Board denied entitlement to service connection for a psychiatric disorder, other than PTSD.  The Veteran appealed the decision to the United States Court of Appeals for Veteran's Claims (Court).  In June 2011, pursuant to Court Order and the reasons for remand set forth in a May 2011 Joint Motion to Remand, the Court vacated the October 2010 Board decision finding that the Board erred in improperly relying upon a VA examination opinion that was insufficient for rating purposes, and in failing to obtain potentially relevant private treatment records.  The matter is once again before the Board.  

Notably, a claim for entitlement to service connection for PTSD was raised by the record during the appeal.  In a February 2005 statement, the Veteran indicated that he wished to withdraw his claim for PTSD, and noted that he only claimed service connection for anxiety and depression.  However, he subsequently revived his claim, and the RO adjudicated the matter in an August 2008 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

In order to comply with the Court's June 2011 order granting the parties' Joint Motion for Remand, the Board finds that further development is required.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006).  

Notably, the parties have found that the Board erred in relying upon the findings of a July 2005 VA examiner to deny the Veteran's claim, and in determining that the July 2005 opinion did not provide a rationale, but was nonetheless adequate for rating purposes.  

In this regard, during the July 2005 VA examination, the examiner diagnosed the Veteran with depressive disorder, not otherwise specified (NOS), with a history of polysubstance abuse, in remission, and with personality disorder NOS.  The examiner opined that the Veteran had two psychiatric conditions, including depressive disorder NOS and personality disorder NOS, and concluded that a specific degree of impairment could not be ascribed to either one, independent of the other, with any medical certainty, without resorting to speculation.  

In August 2005, the RO requested clarification with the July 2005 examination report, and sought to obtain an additional opinion concerning the relationship between the Veteran's current psychiatric diagnosis and his psychological problems in service.  Specifically, the RO asked if it was at least as likely as not that the Veteran's psychiatric condition originated in service and that the current condition was a continuation of the psychiatric condition diagnosed in service.  

An email addendum, dated in August 2005, shows that the examiner concluded that the polysubstance abuse in remission and the personality disorder NOS, have been present since military service, but not the depressive disorder NOS, which was of recent onset.  

The parties indicated that the July 2005 VA examiner's opinion was not responsive to the RO's August 2005 request for clarification regarding the relationship between the Veteran's current psychiatric diagnosis and the Veteran's psychological problems in service.  

To be adequate, a medical opinion must do more than state a conclusion; rather, the medical examiner must support his or her conclusion with sufficient rationale and explanation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing, Tucker v. West, 11 Vet. App. 369, 374 (1998)).  

When the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

As such, the Board finds that additional examination is necessary to address the concerns raised by the parties.  

The parties also found that the Board erred in concluding that VA satisfied its duty to assist by obtaining, or attempting to obtain, all private treatment records identified by the Veteran.  

Specifically, the parties noted that the Veteran identified treatment records from the "Behavioral Health Center CMC-Randolph," dated from January 1, 2005 to March 17, 2005, and provided a VA Form 21-4142, Authorization and Consent to Release of Information to the Department of Veterans Affairs, in March 2005; however, VA did not make an attempt to obtain these records, as is required by statute.  See 38 U.S.C. §5103A (a) (1); see also Walch v. Shinseki, 563 F.3d 1374, 1377 (Fed. Cir. 2009).  

Additionally, the parties noted that the July 2005 VA examiner referenced a "Mental Health Clinic in Charlotte," where the Veteran was apparently treated in 2005, and indicated that VA's attempts to obtain authorization and records should not be limited to the "Behavioral Health Center CMC-Randolph," dated from January 1, 2005 to March 17, 2005.  

Moreover, the Joint Motion also required that the Board ensure that, before relying on any additional evidence developed, the Veteran be given notice thereof, an opportunity to respond thereto, and the opportunity to submit additional argument or evidence.  See Thurber v. Brown, 6 Vet. App. 119 (1993); Austin v. Brown, 6 Vet. App. 547 (1994).    

Finally, the Board notes that the record indicates an attempt was made in August 2005 to obtain records from the Social Security Administration (SSA), the result of which included notification of a release of medical records associated with SSA benefits in October 2005.  However, those records do not appear to have been associated with the claims file.  

When the VA is put on notice of the existence of SSA records which have the reasonable possibility of substantiating the Veteran's claim for benefits it must seek to obtain those records before proceeding with the appeal.  See Golz v. Shinkseki, 590 F.3d 1317 (Fed. Cir. 2010).  Hence, VA should make an effort to obtain these records.  

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA).  See 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that he identify any and all sources of treatment, as well as any additional information, for his claimed psychiatric disorder, other than PTSD, and to furnish signed authorizations for release to the VA any information in connection with each non-VA source identified.  

Specifically, the RO should seek to obtain outstanding records from the "Behavioral Health Center CMC-Randolph," dated from January 1, 2005 to March 17, 2005, for which a VA Form 21-4142, Authorization and Consent to Release of Information to the Department of Veterans Affairs, has already been obtained.  

The RO should also take appropriate steps to obtain from the SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  

Copies of the records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  

If requests for any private or non-VA government records are not successful, the RO should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011).  

2.  After completion of the above, the RO should afford the Veteran a VA examination with a psychiatrist to ascertain the nature, extent, onset, and etiology of any acquired psychiatric disorder, other than PTSD, found to be present.  The claims folder should be made available to and reviewed by the examiner, along with the Veteran's contentions and any additional lay assertions.  All indicated studies should be performed, and all findings should be reported in detail.  

For each diagnosed psychiatric disorder identified, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the disorder had its onset in or is related to service.  

The examiner should also comment on if any psychiatric disorder preexisted service, and if so, if it is at least as likely as not (i.e., probability of 50 percent or greater) that any such disorder underwent an increase in severity beyond the natural progression of the disease due to a superimposed disease or injury that occurred in service.  

A complete rationale should be given for all opinions and conclusions, to include a discussion of the Veteran's contentions and any lay assertions.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.  

3.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO must readjudicate the Veteran's claim on appeal.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


